Citation Nr: 1828791	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-25 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2018, the Veteran presented sworn testimony during a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACTS

1.  The Veteran's right knee disorder manifested by pain and crepitus is etiologically related to his active duty service.

2.  The Veteran's degenerative joint disease of the left knee is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder manifested by pain and crepitus are met.  38 U.S.C. §§ 1110, 1507 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for degenerative joint disease of the left knee are met.  38 U.S.C. §§ 1110, 1507 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has a current bilateral knee disorder as a result of running during service, as he was a member of the 1000-mile club.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a) (2017).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309 (a); therefore, the claims may be subject to service connection based on continuity of symptomatology.

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records show treatment for a left knee condition with complaints of tenderness, swelling, and erythema in addition to edema, warmth, and effusion on examination.  See Consultation Sheet, received August 30, 2014, at 1, 6.  Furthermore, it was noted that the Veteran had experienced knee pain for one week.  See id.  The Veteran also testified that he ran thousands of miles during his final years in the Marine Corps and that he suffered repeated trauma to both of his knees in addition to strain on both of his knees.  See March 2018 Board Hearing, received March 20, 2018, at 3-5.

In a September 2016 statement, the Veteran submitted STRs to show that he reported joint pain and had a left knee injury.  The Veteran also noted that he used Naproxen at that time for joint pain and to treat inflammation.  His STRs do show that he reported joint pain, which was associated with the left knee, and that he was taking Naproxen at that time.  See September 2016 Statement in Support of Claim, received September 29, 2016, at 1-9.

Post-service VA and private treatment records show continuous treatment for bilateral knee pain and other bilateral knee issues.  For example, the Veteran complained of, and received treatment for, left knee pain in 2016, and at that time, he mentioned he experienced left knee issues for over 20 years since the Marine Corps.  See December 2016 Ambulatory Care Note, received March 22, 2018, at 11.  Furthermore, the Veteran received a VA examination in April 2011, and the examiner documented bilateral crepitus of the knees in addition to joint line tenderness of the left knee.  An x-ray of the left knee revealed patellofemoral degenerative joint disease, and the examiner diagnosed degenerative joint disease.

The VA examiner provided a negative opinion.  However, the Board does not find the opinion probative for the following reasons.  First, the examiner sporadically addressed the right knee and did not ultimately address whether any right residuals were related to service.  With respect to the left knee, the examiner's opinion was focused solely on treatment of cellulitis.  Furthermore, the examiner noted that the Veteran was not being treated for his left knee symptoms and that the Veteran denied seeking treatment after leaving the military.  The Board notes this assertion is inconsistent with the Veteran's lay statements and the medical record.  For example, the Veteran's treating physician provided a letter in January 2011 which the examiner did not address.

The Veteran's treating physician, in a January 2011 letter, stated that after reviewing the Veteran's military records he felt the Veteran's bilateral knee issues more likely than not began during his active duty service.  See January 2011 Physician's Letter, received February 8, 2011, at 1.

While there is no definitive diagnosis of a right knee disorder of record, the absence of an underlying diagnosis does not preclude service connection.  The U.S. Court of Appeals for the Federal Circuit recently held that pain alone, without an identified underlying disease or pathology, may constitute a disability for VA compensation purposes if it produces functional impairment.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In this regard, the Federal Circuit held that the term "disability" in § 1110 refers to functional impairment of earning capacity, not the underlying cause of that disability.  Id.  Notably, in support of this holding, the Federal Circuit cited Allen v. Brown, 7 Vet. App. 43, 448 (1995), which held that "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated" (emphasis in original).  Clearly, the Federal Circuit's holding in Saunders extends to any symptom or condition that produces functional impairment.  Here, the Veteran has been shown to have right knee pain and crepitus.

In view of the foregoing conflicting medical opinions, considering the medical and lay evidence in addition to the Veteran's military record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for degenerative joint disease of the left knee and for a right knee disorder manifested by pain and crepitus is warranted.


ORDER

Service connection for a right knee disorder manifested by pain and crepitus is granted.

Service connection for degenerative joint disease of the left knee is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


